                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION

                            CASE NO. 7:19-CR-151-D-2

 UNITED STATES OF AMERICA

       v.                                     ORDER

 ASHANTI WELTON MCLEAN


      Upon motion of the United States and for good .c·ause shown, it is hereby

ORDERED that the government's motion and proposed order filed in this matter at

Docket Entry 114 be sealed, except that a copy shall be provided to the Office of the

United States Attorney and counsel for the defendant.

      This the l   day of December, 2020.




                                       United States District Judge




        Case 7:19-cr-00151-D Document 117 Filed 12/07/20 Page 1 of 1
